     Case 4:18-cv-01924-MWB-CK Document 56 Filed 07/02/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RODERICK JOHNSON,                                No. 4:18-CV-01924

            Plaintiff,                           (Judge Brann)

      v.

PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, et al.,

            Defendants.

                                    ORDER

                                  JULY 2, 2019

     Upon consideration of Roderick Johnson’s motion for an extension of time to

file a notice of appeal, IT IS HEREBY ORDERED that:

  1. Johnson’s motion for an extension of time (Doc. 55) is GRANTED; and

  2. Johnson shall file his notice of appeal on or before July 31, 2019.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
